Title: Military Establishment, [2 February] 1795
From: Madison, James
To: 


[2 February 1795]

   
   On 20 January FitzSimons moved that the House request the president to submit a plan for the defense of the frontiers. After JM “doubted if it was agreeable to the Constitution,” FitzSimons withdrew his motion. On 21 January the Committee of the Whole took up Nicholas’s report, which recommended that the military establishment be authorized to continue in service until 1 June 1798 (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 2d sess., 1120, 1121, 1122, 1163). On 2 February Dayton proposed instead a resolution that the military establishment be continued by enlistments for a maximum term of three years at the president’s discretion.


Mr. Madison … seemed rather favourable to lowering than augmenting the number of troops in the service of the United States. He alluded to the report of the treaty said to be entered into between this country and Britain, from which it might he inferred that the Indian hostilities on the north west of the Ohio would slacken.
